Case 8:16-cv-02625-RWT Document113 Filed 01/25/19 Page 1 of 31

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
(Southern Division)

WILLIAM SPONN, Individually and on
Behalf of All Others Similarly Situated,

No. 8:16-cv-02625-RWT

CLASS ACTION
Plaintiff,

EMERGENT BIOSOLUTIONS INC.. et al.,

)

)

)

)

)

VS. )
)

)

)

Defendants. )

)

 

ORDER AND FINAL JUDGMENT
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 2 of 31

On the 22nd day of January, 2019, a hearing having been held before this Court pursuant to
the Amended Order Preliminarily Approving Settlement and Providing for Notice dated October 25,
2018 (the “Preliminary Approval Order”), to determine: (1) whether the terms and conditions of the
Stipulation of Settlement dated October 16, 2018 (the “Stipulation”), are fair, reasonable and
adequate for the settlement of all claims asserted by the Settlement Class against the Defendants in
the operative complaint now pending in this Court under the above caption (the “Litigation”,
including the release of the Released Persons,' and should be approved; (2) whether judgment should
be entered dismissing the Litigation on the merits and with prejudice in favor of the Defendants
herein and as against all persons or entities who are Members of the Settlement Class herein who
have not timely and validly requested exclusion therefrom; (3) whether to approve the Plan of
Allocation as a fair and reasonable method to allocate the Settlement proceeds among the Members
of the Settlement Class; and (4) whether and in what amount to award Plaintiffs’ Counsel fees and
expenses and Plaintiffs’ expenses. The Court having considered all matters submitted to it at the
hearing and otherwise; and it appearing that a notice of the hearing substantially in the form
approved by the Court was mailed to all individuals and entities, reasonably identifiable, who
purchased or otherwise acquired Emergent BioSolutions Inc. (“Emergent”) publicly-traded common
stock on the New York Stock Exchange during the period between January 11, 2016 and June 21,
2016, inclusive (the “Settlement Class Period”), as shown by the records compiled by the Claims
Administrator in connection with its mailing of the Notice, at the respective addresses set forth in
such records, and that a summary notice of the hearing, substantially in the form approved by the
Court, was published pursuant to the Preliminary Approval Order as set forth in the Declaration of

Carole K. Sylvester, and the Supplemental Declaration of Carole K. Sylvester; and the Court having

 

' All capitalized terms not defined herein have the same meaning prescribed to them in the

Stipulation.

aor s
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 3 of 31

considered and determined the fairness and reasonableness of the award of attorneys’ fees and
expenses requested by Lead Counsel.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

Ly The Court has jurisdiction over the subject matter of this Litigation and all matters
relating to the Settlement, as well as personal jurisdiction over the Plaintiffs, all Settlement Class
Members and Defendants.

2. Notice of the pendency of this Litigation as a class action and of the proposed
Settlement was given to all Settlement Class Members who could be identified with reasonable
effort. The Court finds that the form and method of notifying the Settlement Class of the pendency
of this Litigation as a class action and of the terms and conditions of the proposed Settlement: (a)
were implemented in accordance with the Preliminary Approval Order; (b) constituted the best
notice practicable under the circumstances; (c) constituted notice that was reasonably calculated,
under the circumstances, to apprise Settlement Class Members of (i) the pendency of the Litigation;
(ii) the effect of the proposed Settlement (including the releases to be provided thereunder); (iii)
Lead Counsel’s application for fees and expenses and Plaintiffs’ expenses; (iv) their right to object to
any aspect of the Settlement, the Plan of Allocation, and/or Lead Counsel’s application for fees and
expenses and Plaintiffs’ expenses; (Vv) the right to exclude themselves from the Settlement Class; and
(vi) their right to appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient
notice to all persons and entities entitled to receive notice of the proposed Settlement; and (e)
satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States
Constitution (including the Due Process Clause), Section 21 of the Securities Exchange Act of 1934,

15 U.S.C. §78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995 (the
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 4 of 31

“PSLRA”), 15 U.S.C. §78u-4, ef seg., as amended, and all other applicable laws and rules. No
objections to the Settlement were received by the Settling Parties or the Court.

3. Defendants have complied with the Class Action Fairness Act of 2005 (“CAFA”), 28
U.S.C. $1715, et seg. Defendants, through the Claims Administrator, timely mailed notice of the
Settlement pursuant to 28 U.S.C. §1715(b), including notices to the Attorney General of the United
States of America, and the Attorneys General of all States in which Members of the Settlement Class
reside. The pbtioe contains the documents and information required by 28 U.S.C. §1715(b)(1)-(8).
The Court finds that Defendants have complied in all respects with the requirements of 28 U.S.C.
§1715.

4. Pursuant to Rule 23 of the Federal Rules of Civil Procedure and for purposes of
Settlement only, the Court finds that the prerequisites for a class action under Federal Rules of Civil
Procedure 23(a) and (b)(3) have been satisfied in that: (a) the number of Settlement Class Members
is so numerous that joinder of all members thereof is impracticable; (b) there are questions of law
and fact common to the Settlement Class; (c) the claims of Plaintiffs are typical of the claims of the
Settlement Class they seek to represent; (d) Plaintiffs and Lead Counsel have and will fairly and
adequately represent the interests of the Settlement Class; (e) the questions of law and fact common
to the Members of the Settlement Class predominate over any questions affecting only individual
Settlement Class Members; and (f) a class action is superior to other available methods for the fair
and efficient adjudication of the controversy.

5. Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure and for the
purposes of Settlement only, the class previously certified pursuant to the Court’s Order of June 8,
2018 (ECF No. 97) in this Litigation is hereby modified to a Settlement Class on behalf of all

Persons who purchased or otherwise acquired Emergent BioSolutions Inc. (“Emergent”) publicly-

oe
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 5 of 31

traded common stock listed on the New York Stock Exchange between January 11, 2016 and
June 21, 2016, inclusive, or their successors-in-interest (the “Settlement Class’). Excluded from the
Settlement Class are: Emergent; the Individual Defendants; members of the Immediate Family of
each of the Individual Defendants; the Officers and directors of Emergent during the Settlement
Class Period; the heirs, successors and assigns of any excluded person or entity; and any entity in
which any excluded person has or had a controlling interest. Also excluded from the Settlement
Class are those Persons who would otherwise be Settlement Class Members listed on Exhibit |
hereto, whose requests for exclusion from the Settlement Class are hereby accepted by the Court.

6. Pursuant to, and in accordance with, Rule 23 of the Federal Rules of Civil Procedure,
the Court hereby fully and finally approves the Settlement set forth in the Stipulation in all respects
(including, without limitation, the amount of the Settlement, the releases provided for therein, and
the dismissal with prejudice of the claims asserted in the Litigation), and finds that the Settlement is,
in all respects, fair, reasonable, adequate, and in the best interests of the Settlement Class. Subject to
the terms and provisions of the Stipulation and the conditions therein being satisfied, the parties are
directed to consummate the Settlement.

7. All of the claims asserted in the Litigation are hereby dismissed in their entirety with
prejudice. The Settling Parties shall bear their own costs and expenses, except as otherwise
expressly provided in the Stipulation.

8. The terms of the Stipulation and of this Judgment shall be forever binding on
Plaintiffs, Defendants, and all other Settlement Class Members (regardless of whether or not any
individual Settlement Class Member submits a Proof of Claim or seeks or obtains a distribution from

the Net Settlement Fund), as well as their respective successors and assigns. The Persons listed on
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 6 of 31

Exhibit | hereto are excluded from the Settlement Class pursuant to request and are not bound by the
terms of the Stipulation or this Judgment.

9. The releases as set forth in 74 of the Stipulation (the “Releases”), together with the
definitions contained in {1 relating thereto, are expressly incorporated herein in all respects. The
Releases are effective as of the Effective Date.

10. Upon the Effective Date, Plaintiffs and each and all of the Settlement Class Members
who have not timely opted out of the Settlement Class (“Settlement Class Releasors”) are hereby
permanently barred and enjoined from the assertion, institution, maintenance, prosecution, or
enforcement against Defendants or any Released Persons in any state or federal court or arbitral
forum, or in the court of any foreign jurisdiction, of any and all Released Claims (including, without
limitation, Unknown Claims), as well as any other claims arising out of, relating to or in connection
with, the defense, settlement, or resolution of the Litigation or the Released Claims, regardless of
whether such Settlement Class Member executes and delivers a Proof of Claim.

11. Upon the Effective Date, Plaintiffs shall, and each of the Settlement Class Members
shall be deemed to have, and by operation of this Judgment shall have, fully, finally, and forever
released, relinquished, and discharged all Released Claims against the Released Persons. Plaintiffs
and each Settlement Class Member are bound by this Judgment including, without limitation, the
release of claims as set forth in the Stipulation. The Released Claims are hereby compromised,
settled, released, discharged, and dismissed as against the Released Persons on the merits and with
prejudice by virtue of the proceedings herein and this Judgment.

12. Upon the Effective Date, each of the Released Persons shall be deemed to have, and
by operation of this Judgment shall have, fully, finally, and forever released, relinquished, and

discharged all Released Defendants’ Claims (including Unknown Claims) against the Plaintiffs, each

ts.
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 7 of 31

and all of the Settlement Class Members, and Plaintiffs’ Counsel. Claims to enforce the terms of the
Stipulation, or Settlement, or claims against any Person or entity who or which submits a request for
exclusion from the Settlement Class that is accepted by the Court are not released.

13. Neither this Judgment, the Stipulation (whether or not consummated), including the
Exhibits thereto and the Plan of Allocation contained therein (or any other plan of allocation that
may be approved by the Court), nor any of its terms and provisions, nor any of the negotiations,
discussions, or proceedings connected with the Stipulation, nor any act performed or document
executed pursuant to or in furtherance of the Stipulation, or the Settlement (including any arguments
proffered in connection therewith), nor any of the documents or statements referred to therein nor
any payment or consideration provided for therein, shall be deemed to be, or argued to be offered or
received:

(a) Against any Released Persons as evidence of or construed as or deemed to be
evidence of any presumption, concession, or admission by any Released Persons of the truth of any
allegations by Plaintiffs or any Member of the Settlement Class or the validity of any claim that has
been or could have been asserted in the Litigation or the deficiency of any defense that has been or
could have been asserted in the Litigation or in any other litigation, or of any liability, negligence,
fault, or wrongdoing of any kind of any of the Released Persons or in any way referred to for any
other reason as against any of the Released Persons, in any civil, criminal, or administrative action or
proceeding, other than such proceedings as may be necessary to effectuate the provisions of the
Stipulation;

(b) Against any Released Persons as evidence of a presumption, concession, or

admission of any fault, misrepresentations or omission with respect to any statement or written
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 8 of 31

document approved or made by any of the Released Persons, or against Plaintiffs or any Member of
the Settlement Class as evidence of any infirmity in the claims of Plaintiffs and the Settlement Class;

(c) Against any of the Released Persons, Plaintiffs, or any Member of the
Settlement Class as evidence of, or construed as evidence of, any presumption, concession, or
admission by any of the Released Persons, Plaintiffs or any Member of the Settlement Class with
respect to any liability, negligence, fault, or wrongdoing as against any of the Released Persons,
Plaintiffs, or any Member of the Settlement Class, in any other civil, criminal, or administrative
action or proceeding, other than such proceedings as may be necessary to effectuate the provisions of
the Stipulation provided however, that the Released Persons, Plaintiffs, and any Member of the
Settlement Class may use it to effectuate the liability protection granted them by the Stipulation;

(d) Against any of the Released Persons, Plaintiffs, or the Settlement Class as an
admission or concession that the consideration to be given hereunder represents the amount which
could be or would have been recovered after trial;

(e) Against Plaintiffs or any Member of the Settlement Class as evidence of, or
construed as evidence of, any presumption, concession, or admission by Plaintiffs or any Member of
the Settlement Class that any of their claims are without merit, or that any defenses asserted by
Defendants in this Litigation have any merit, or that damages recoverable in the Litigation would not
have exceeded the Settlement Fund; and

(f) As evidence of, or construed as evidence of, any presumption, concession, or
admission that class certification is appropriate in this Litigation, except for purposes of this
Settlement.

14. Notwithstanding the provisions of the preceding paragraph, the Released Persons and

their respective counsel may refer to or file the Stipulation and/or this Judgment in any action that

pL
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 9 of 31

may be brought against them in order to support a defense, claim or counterclaim based on principles
of res judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction or any
other theory of claim preclusion or issue preclusion or similar defense or counterclaim or otherwise
to enforce the terms of the Settlement.

15. | The Court finds that Defendants have satisfied their financial obligations under the
Stipulation by paying or causing to be paid $6,500,000.00 to the Settlement Fund.

16. The Court finds and concludes that the Plaintiffs, Plaintiffs’ Counsel, Defendants, and
Defendants’ counsel have complied with each requirement of Rule 11(b) of the Federal Rules of
Civil Procedure in connection with the institution, prosecution, defense, and/or settlement of this
Litigation.

17. Any Plan of Allocation submitted by Lead Counsel or any order entered regarding
any attorneys’ fee and expense application shall in no way disturb or affect this Judgment and shall
be considered separate from this Judgment. Separate orders shall be entered regarding approval of a
plan of allocation and Lead Counsel’s application for an award of attorneys’ fees and expenses.

18. Any appeal or any challenge affecting the approval of: (a) the Plan of Allocation
submitted by Lead Counsel; and/or (b) this Court’s approval regarding any attorneys’ fee and
expense applications shall in no way disturb or affect the finality of the other provisions of this
Judgment nor the Effective Date of the Settlement.

19. Without affecting the finality of this Judgment in any way, jurisdiction is hereby
retained over Defendants, Plaintiffs and Settlement Class Members for all matters relating to the
administration, interpretation, effectuation or enforcement of the Stipulation and this Judgment,
including any application for fees and expenses incurred in connection with administering and

distributing the Settlement proceeds to the Members of the Settlement Class.

-8-
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 10 of 31

20. In the event that the Settlement does not become Effective in accordance with the
terms of the Stipulation, or is terminated pursuant to {7.3 of the Stipulation, {7.6 and 7.8 of the
Stipulation shall apply and this Judgment shall be rendered null and void to the extent provided by
and in accordance with the Stipulation and shall be vacated and may not be introduced as evidence
or reflected in any action or proceeding by any person or entity, and each party shall be restored to
his, her or its respective position as it existed prior to August 27, 2018.

21. | Without further order of the Court, the parties to the Stipulation are hereby authorized
to agree to and adopt such amendments or modifications of the Stipulation or any Exhibits attached
thereto to effectuate the Settlement that: (a) are not materially inconsistent with this Judgment; and
(b) do not materially limit the rights of Settlement Class Members in connection with the Settlement.
Without further order of the Court, the parties to the Stipulation may agree to reasonable extensions
of time to carry out any of the provisions of the Stipulation.

22. There is no just reason for delay in the entry of this Judgment as a final judgment in

this Litigation and immediate entry by the Clerk of the Court is expressly directed.

DATED: annay as BIT ar

ZEA W. TITUS
STATES DISTRICT JUDGE
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 11 of 31

EXHIBIT 1
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 12 of 31

 

OU A “= =®-€xCL.00001

Exclusion Cover Page

Case Name: Emergent Securities Litigation
Case Code: EEB
Exclusion Deadline: December 26, 2018 (Postmark Date)

Name of Person Filing Exclusion: Edwin Houston Jr

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 13 of 31

DECEMBER 19,2019

Le ROENT SECURITIES SITIGATIOW
Se GicARD) And Cor LLC
CLAINAS AbM/WISTRATOR
FH CLLES (ONS
330/ KERNER BLVD .
Sh FAFAEL, CA 9FF0/

LIAR SIRS - a pe a ae
ZWISH TS AEGUEST EXCLUSIC
‘ertlemeNT one jal THE ERMERGEWT Bic SOL, Arion's

SECURIHES SETTLEMENT
ENCLOSED, ARE CoPILS GF my Bib We AWD

SELLINE BF EMEREEWT Hla SoLuTioWS IWC Sfock

S16 NLD: ty. 7 SEER E LY: of

 
 

 

 
 

 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 14 of 31

EDWARD JONES:
2Ol PROGRESS PARKWAY
ST LOULS, MO. 63043-3062
TEL. 314-515-3mD

TRADE CONFIRMATION

Edward jones

  

BRANCH NUMBER :

07971

FINANCIAL ADVISOR # 79711

ANY QUESTIONS CALL

1
(830) 249-2748

 

YOU BOUGHT

UNSOLICITED

 

DESCRIPTION:
EMERGENT BIOSOLUTIONS INC
COMMON

WE ARE PLEASED TO CONFIRM THE FOLLOWING TRANSACTION SUBJECT TO THE INPORMATION,
DISCLOSURES, AND TERMS ON THE FRONT AND REVERSE SIDES OF THIS DOCUMENT:

a
DATE

IN YOUR CASH
ONTRADEDATE 09/30/2008

200 SHARES PRICE

10/03/2008
$ 12.8020
$ 2,560.40
64.01
4.95
$ 2,629.36

 

 

ornper 797556624

PROCESSEDON 09/30/2008@ 13:54:47

WE EXECUTED THIS TRANSACTION AS YOUR AGENT.

cusip 9290899105 (EBS)

If the phrase "we make a mkt in this security" appears on this confirmation, we have acted as principal functioning as a secondary
Sa ance
by i

‘or debt securities transactions, call features may exist which could affect yield;

For zero coupon transactions, no periodic payment and callable below maturity value, without notice by mail to holder
If the phrase "average price” appears on this confirmation, details regarding the actual execution prices are available on request.

THANK YOU FOR ALLOWING EDWARD JONES THE OPPORTUNITY TO SERVE YOU.

PAGE | OF 2

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 15 of 31

a Edward jones

 

 

 

 

ST LOUIE, MO. 043-3000
TEL 3145152
TRADE CONFIRMATION
RETAIN FOR YOUR PERMANENT TAX RECORDS
YOUR FINANCIAL ADVISOR:
an EE
BRANCH NUMBER : 07971
FINANCIAL ADVISOR #: 797111
ANY QUESTIONS CALL (830) 249-2748
WE ARE PLEASED TO CONFIRM THE FOLLOWING TRANSACTION SUBJECT TO THE INFORMATION,
DISCLOSURES, AND TERMS ON THE FRONT AND REVERSE SIDES OP THIS DOCUMENT:
we ae.
ONTRADEDATE 10/17/2008 ve 10/22/2008
YOU BOUGHT 100 SHARES PRICE $ 17.0520
DESCRIPTION:
BIOSOLUTIONS INC PRINCIPAL AMOUNT $ 1,705.20
UNSOLICITED COMMISSION 50.00
TRANSACTION FEE 4.95
TOTAL § 1,760.15
orper 797559476 PROCESSEDON 10/17/2008@ 09:56:09 cusip 290899105 (EBS)

WE EXECUTED THIS TRANSACTION AS YOUR AGENT.

« If the phrase "we make a mkt in this security” appears on this confirmation, we have acted as principal functioning as a secondary

© sel ese licited" appears on this confirmation, the transaction was conducted pursuant to an unsolicited order to buy or sell
debt securities transactions, call features exist which could affect yield; additional information available

For tate ae, ae rece coca below maciayvahon, withteh notice by mall o boxder ness veghtered

. If the phrase "average price” appears on this confirmation, details regarding the actual execution prices are available on request.

THANK YOU FOR ALLOWING EDWARD JONES THE OPPORTUNITY TO SERVE YOU.
PAGE 1 OF2

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 16 of 31

a Edward jones

BT LOUIS, BO), A943-2002
TRADE CONFIRMATION

TEL 314-315-2000

RETAIN FOR YOUR PERMANENT TAX RECORDS

YOUR FINANCIAL ADVISOR:
a hemaet!
BRANCH NUMBER : 07971

FINANCIAL ADVISOR# 797111
ANY QUESTIONS CALL (830) 249-2748

 

 

 

 

WE ARE PLEASED TO CONFIRM THE FOLLOWING TRANSACTION SUBJECT TO THE INFORMATION,
DISCLOSURES, AND TERMS ON THE FRONT AND REVERSE SIDES OF THIS DOCUMENT:
w vourcas xccounT J
ON TRADE DATE 10/23/2008 FOR TE 10/28/2008
YOU SOLD 300 SHARES PRICE $ 16.6200
DESCRIPTION:
BIOSOLUTIONS INC PRINCIPAL AMOUNT $ 4,986.00
UNSOLICITED COMMISSION 99.72
SPECIAL COMMISSION RATE
20% COMMISSION DISCOUNT TRANSACTION FEE 4.95
TOTAL $ 4,881.33
orper 797560095 PROCESSEDON 10/23/2008@ 08:55:56 cusip 290899105 (EBS)

WE EXECUTED THIS TRANSACTION AS YOUR AGENT.

. If the phrase "we make a mkt in this security" appears on this confirmation, we have acted as principal functioning as a secondary

s cee ea ee
client.

. or det series ransctios, al features may exist which could affect yield additonal information availble upon request. J

. For zero coupon transactions, no periodic payment and callable below maturity value, without notice by mail to holder registered.

. If the phrase "average price” appears on this confirmation, details regarding the actual execution prices are available on request.

THANK YOU FOR ALLOWING EDWARD JONES THE OPPORTUNITY TO SERVE YOU.
PAGE | OF 2

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 17 of 31

I Edward jones

ST LOUIS, 40, 63003-3002
TRADE CONFIRMATION

TEL 314-315-200
RETAIN FOR YOUR PERMANENT TAX RECORDS
YOUR FINANCIAL ADVISOR:
a seein
Sate
BRANCH NUMBER : 07971

FINANCIAL ADVISOR # 797111
ANY QUESTIONS CALL (830) 249-2748

 

 

 

 

 

WE ARE PLEASED TO CONFIRM THE POLLOWING TRANSACTION SUBJECT TO THE INFORMATION, S
DISCLOSURES, AND TERMS ON THE FRONT AND REVERSE SIDES OF THIS DOCUMENT:
IN YOUR CASH ACCOUNT
ONTRADEDATE 12/03/2008 DATE 12/08/2008
YOU BOUGHT 50 SHARES PRICE $ 24.1800
DESCRIPTION:
EMERGENT BIOSOLUTIONS INC PRINCIPAL AMOUNT $ 1,209.00
UNSOLICITED COMMISSION 50.00
TRANSACTION FEE 4.95
TOTAL s 1,263.95
orper 797564609 PROCESSEDON 12/03/2008@ 13:37:58 cusp 290899105 (EBS)

WE EXECUTED THIS TRANSACTION AS YOUR AGENT.

* If the phrase "we make a mkt in this security” appears on this confirmation, we have acted as principal functioning as a secondary
. ee en en a ee
For debt securities ranaactions, cll features may exist which could fect yell; additional information available upon request ;
For zero coupon transactions, no periodic payment and callable below maturity value, without notice by mail to registered.
. If the phrase "average price” appears on this confirmation, details regarding the actual execution prices are available on request.

THANK YOU FOR ALLOWING EDWARD JONES THE OPPORTUNITY TO SERVE YOU.
PAGE | OF 2

 
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 18 of 31

ae Edward Jones

TRADE CONFIRMATION

57 LOUIS, MO. 03043-3002
‘TEL 314-315-2000

 

BRANCH NUMBER : 07971
FINANCIAL ADVISOR # 797111
ANY QUESTIONS CALL (830) 249-2748

 

 

WE ARE PLEASED TO CONFIRM THE FOLLOWING TRANSACTION SUBJECT TO THE INFORMATION,
DISCLOSURES, AND AND TERMS ON THE FROWN! oo OMEN
CASH ACCOUNT
ON TRADE DATE 12/10/2008 FOR SETTLEMENT DATE 12/15/2008
YOU BOUGHT 50 SHARES PRICE $ 25.1500
DESCRIPTION:
EMERGENT BIOSOLUTIONS INC PRINCIPAL AMOUNT $ 1,257.50
COMMON
UNSOLICITED COMMISSION 50.00
TRANSACTION FEE 4.95
TOTAL $ 1,312.45

 

 

 

orper 797565518 PROCESSEDON 12/10/2008@ 12:22:54 cusip 290899105 (EBS)

WE EXECUTED THIS TRANSACTION AS YOUR AGENT.

. Se anaemia 1a le Sects oe Se Selene, es have eed we rtd Seasoning nS

. oats rraes “unsolicited” appears on this confirmation, the transaction was conducted pursuant to an unsolicited onder to buy or sel
the client.
debt securities transactions, cal] features may exist which could affect yield; additional information available
Fo oe ein actions no periodic payment an calabe below marty valus, without notice by mailto holder unless registered.

= Ifthe phrase "average price” appears on this confirmation, details regarding the actual execution prices are available on request.

THANK YOU FOR ALLOWING EDWARD JONES THE OPPORTUNITY TO SERVE YOU.
PAGE | OF 2

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 19 of 31

 

eet UUegetogdegetfeo tt tT LM If. Lan yay Piha ave

Ug ybbiy

PMG MwIA lose
sel Mynx

UlwPY eck

MY) +1 paul!)
UV Faun s +Wivrg

§oves abe oh aca LL
LOEY LSTA [aK ipa
, _ See a. Cleves Nw News

a ee

I49

_ YBLNSO is

802 41 930 :

3D GIAO

JOsjApy jejoueUl4
}osunw uostily

~~ sauof prempy

osaes «

 
Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 20 of 31

 

(00.010 HB WE “=== 001

JAN 7

Exclusion Cover Page

Case Name: Emergent Securities Litigation
Case Code: EEB
Exclusion Deadline: December 26, 2018 (Postmark Date)

Name of Person Filing Exclusion: Valerie J Schonewald

gery

 

 
 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 21 of 31

January 3, 2019

Dear Sirs:

| am requesting to exclude myself from the settlement agreement in the class action lawsuit
William Sponn, et al., vs. Emergent Biosolutions Inc., et al. | realize that the date for you to
receive this notification was 12/26/18. | received the paperwork regarding this lawsuit on
12/31/18. | have included some documentation to verify the receipt date of the paperwork. |
have the USPS app Informed Delivery Daily Digest. It shows the envelope from the lawfirm in
my December 31, 2018 mail delivery (| included all printed pages from that day but have
blacked out some names for privacy sake.). | have also included the original mailing envelope
that shows no Post Office date stamp, which seems highly unusual as my other mail that day
was date stamped.

Considering that this was received after the date to submit my exclusion request, | am asking
that it now be considered as | have sent this to you as quickly as possible after receipt
considering the intervening New Year's holiday.

Sincerely, : ;
3 £ ee vy / 4
fs iG - f A J 7 if
4 4 Of af fs
dq (Ate Vy fer SPVLLLLLEL Cw

Valerie J. Schonewald

 

 

 
1/2/2019 Case 8:16-cv-02625-RWT Degumentnddaidsiled Adi25/19 Page 22 of 31

M1] Gmail Valerie Schonews!d <i

Informed Delivery Daily Digest
1 message

USPS —e Mon, Dec 31, 2018 at 7:48 AM
To:

You have mail and packages arriving soon

BJ. COMING TO YOUR MAILBOX SOON.

 

View all mail on dashboard >

Ce

6 (a
oN ela)

 

FROM  K. van Bourgondien

Learn More »5

https://mail.google.com/mail/u/0?7ik=Ob9ab 1 0b02&view=pt&search=all&permthid=thread-f%3A 162137 16673277877 29&simpl=ms9-4%3A 162137 16673. 18

 

 
1272019 Case 8:16-cv-02625-RWT Dasumenindddiviyled 04425/19 Page 23 of 31

4
4d
Brin

SAVE 20% OFF
YOUR ENTIRE ORDER!

CRG SNe

https://mail.google.com/mail/u/07ik=Ob9ab 10b02&view=pt&search=all&permthid=thread-f%3A 162137 16673277877 29&simpl=msg-1%3A 16213716673... 2/8
1/2/2019 Case 8:16-Cv-02625-RWT De@GdimM@bindshSivelyitead @2425/19 Page 24 of 31

  

 
 

FROM American Girl

Learn More »

eihrael malo Bille aac
become their best selves >

https://mail.google.com/mail/u/07ik=0bSab 1 0b02& view=pt&search=all&permthid=thread-f%3A 162137 16673277877 29&simpl=msg-4%3A 16213716673... 3/8
1/2/2919

 

Case 8:16-cv-02625-RWT DoewmenindtSivezited 04/25/19 Page 25 of 31

 

Emergent Securities Libgation ft

Claims Administrator

do Gilardi & Co. LLC
P.O. Box 404093
Louisville, KY 40233-4093

 

TA
tah

IMPORTANT LEGAL DOCUMENTS ENCLOSED.

HONEWALD
£EB-1016470-7 F ven se

“VALERIE JEANNE SCHONEWALO
Do Not Mark Ths Barcode

uw

ele me

 

ue
+-MassMutual isbosr
ipdao!
%

oe
<
c
Newegtace 4 oft ict oh

-
oa

37 4 «KJUJUFIAB 86-298 Bt AHHH pot MAU INEM ag daMePehatbegeatbaee tat Mitel!

 

https://mail.google.convmail/u/07ik=0b9ab 10b02&view=pt&search=all&permthid=thread-f% 3A 162137 16673277877 29&simpl=msg4%3A 162137 16673..

4/8
  

Case 8:16-cv-02625-RWT DeshiM@ihdkdiveited 0425/19 Page 26 of 31

Aaa

ima ol y

1/2/2019

 

tsi oe Le

the life ¢

 

 

 

10) MOA lie:

A Soft
aids i DO DILATES. DO LIF=.
Cad Ong by the eatin wf one oar mabene oo redeene these gopet Mors
POSTMASTER ™ HOME OATES OuenaTS. CUES
Petabe ee ia Berney ith
“PORES Ral) D4 MOT COSTS

 

 

 

CLUB PILATES FIVE FORKS
39 WOODRUFF ROAD GREENVILLE SC
oi (864) 416-5006 1 TMESS FMEND
Clubpdates corr Frvefor ts
® frwoforbvs(akci bodmescorn a ae. =
EEE
The Puntifcal North American College SOA
Office of Institutions) Advancement ¢ i
32H Fourth Sweet, NE reer
Washington, D.C. 20017-1194 ==
a.
ANNUAL APPEAL

    

There is stil] time to support
our Annual Appeal!
Read the Rector’s Invitation Det DpeeA GE ADF Ag ge tenes eb te aa
xs "aE AADS 505
(www.pnac.org/decBletter) cane
AND Or Current Resitent
Make a gift online today! Cae
(onlinegiving.pnac.org)

5/8

 

https///mail.google.com/mail/u/07ik=0bSab 10b02&view=pt&search=all&permthid=thread-f%3A 162 137 16673277877 29&simpl=msg-f%3A 162137 16673
 

11212019 Case 8:16-cv-02625-RWT Dasumenindd@indited 0dd25/19

Page 27 of 31
BK rs ce ae.

ras

ns

    

     

 

 

 

Fest Cume had
PO Bax 28079
A Fidelity a “=

 

 

 

 

40 JaAWeNP’ 25681 pene hehe May tein le

& semen

    

 

https//mail.google.com/maiVu/07ik=0b9ab 10b02&view=pt&search=all&permthid=thread-f%3A 162137 1667327 787729&simpl=msg-t%3A 162137 16673...

6/8
1/2/2019 Case 8:16-cv-02625-RWT DesGum@dinddSiwdyled Odd25/19 Page 28 of 31

Mailpieces that we do
not have an image for are
included in today’s mail.

Ma Xe1,¢-\c]=>

 

View all packages on dashboard >

Arriving Today Monday, Dec 31

No packages available to display

Arriving Soon

No packages available to display

https://mail.google.conv/mail/u/07ik=Ob9ab 1 0b02&view=pt&search=all&permthid=thread-1%3A 162 137 1667327787729&simpl=msg-f%3A 16213716673... 7/8
1/2/2019 Case 8:16-Cv-02625-RWT DosGbtin@ittrdd BoiiveriledyOb625/19 Page 29 of 31

 

]
You may have more mail or packages than are shown in your Daily Digest. To check, go to your Dashboard >|

 

Mail may arrive several days after you receive this notification. Please allow up to a week for delivery before
reporting missing mail.

Report missing mail >

*Not alll mail is imaged and sorted on USPS® automated equipment. Therefore, some of your mail may not be shown here.
You subscribed to this service with USPS® New Products & Innovation, PO Box 23972, Washington DC 20026-3972.

if you no longer wish to receive daily email notifications, unsubscribe here.

If you need support, please visit user support for Informed Delivery®.

For more information about this service, please visit general information about informed Delivery.

Copyright® 2018 United States Postal Service®. All Rights Reserved. The Eagle Logo and the trade dress of USPS® Packaging are among the many
vademarks of the U.S. Postal Service®.

This is an automated email, please do nol reply to this message. This message ts for the designated recipient only and may contain privileged, proprietary,
or otherwise private information. If you have received il in error, please delete. Any other use of the email by you is prohibited.

oe"

https://mail.googie.com/mail/w/07ik=Ob9ab 1 0b02&view=pt&search=all& permthid=thread-f%3A 162137 16673277877 29&simpi=msg-%3A 16213716673... 8/8
 

 

Case 8:16-cv-02625-RWT Document 113 Filed 01/25/19 Page 30 of 31

 

Emergent Securities Litigation ———
Claims Administrator Presorted

c/o Gilardi & Co. LLC ‘coaue |
P.O. Box 404093 PAID
Louisville, KY 40233-4093 rere, ch

 

IMPORTANT LEGAL DOCUMENTS ENCLOSED.

WOOLEN 0 YAO 0 AN
VALERIE J] SCHONEWALD

Gpeseng eee? T VALERIE JEANNE SCHONEWALD
Do Not Mark This Barcode

1272

EKEB

 

 

 
 

90 8692 £006 9951

]

waenN ONDIOVHL sds

 

o9'e$
3OVL8Od 'S'N

 
